DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
CLAIM 12:
In line 2, delete “neutral point conductors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al (2011/0298287) in view of Beaudet et al (2021/0080514).
In re Claim 8, Cobb teaches  assembly for connecting to a high-voltage grid, the assembly as seen in Figures 1 and 7 comprising: a plurality of single-phase transformers 710 (as seen in Figure 7, paragraph 47) each including a respective fluid-filled transformer tank 105 (paragraph 36) and a respective core 110 having at least one respective winding (114 or 120, paragraph 36) disposed in said respective transformer tank as seen in Figure 1; and neutral point conductors (located in bushing 132 for making connection to connecting conductors, paragraph 36) each being retained on and insulated from a respective one of said transformer tanks (insulated via body of bushing 132).
Cobb teaches that the plurality of single phase transformers are arranged in parallel to potentially replace a three phase transformer, wherein each transformer provides a specific phase as seen in Figure 7, but does not specifically teach that the neutral point conductors are interconnected to form a neutral point.
Beaudet teaches as seen in Figure 11 three transformers 1201-1203 each delivering power to a respective phase, wherein the neutrals of each transformer are interconnected (paragraph 159-160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interconnect the neutral point conductors of each of the transformers of Cobb since Beaudet teaches that doing so allows for the transformers to provide power in a three phase setting.
In re Claims 9 and 10, Beaudet teaches that the neutral point conductor of Cobb can be considered a busbar (paragraph 151).  As seen in Figure 1 of Cobb, the bushing 132 fastens to the tank 105 of each transformer.
 Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al (2011/0298287) in view of Beaudet et al (2021/0080514) as applied to claim 8 above and further in view of De la Cruz et al (2016/0007490).
In re Claim 13, Cobb as modified by Beaudet does not teach shieldings.
De la Cruz teaches shieldings (32, 34, 36, 38A and 38B) of an enclosure 20 surround the low voltage bushings of a transformer 22 as seen in Figure 1 to prevent unauthorized access (paragraphs 22-23).  De la Cruz also teaches that the enclosure can be modified to fit various shapes and configurations of transformers (paragraph 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the shieldings of De la Cruz in order to prevent unauthorized access to the bushings of the transformers of Cobb.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al (2011/0298287) in view of Beaudet et al (2021/0080514) as applied to claim 8 above and further in view of Watson (2016/0154051).
In re Claim 14, Cobb teaches a control cabinet 175 for monitoring and control of each transformer (paragraph 36), but Cobb as modified by Beaudet does not teach a current sensor and grounding cable as claimed.
Watson teaches monitoring a neutral bushing wherein the conductor 11 of the bushing has a sensor connected between it and a grounding cable as seen in Figure 3 to monitor and test the bushing (paragraphs 55-56) to determine and prevent failure of the bushing (paragraphs 2 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the sensor configuration as taught by Watson with the neutral bushing 132 of each of the transformers of Cobb since Watson teaches that it would allow the bushing to be monitored to detect any failure.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 In re Claim 11, the prior art as discussed above fails to teach that each transformer includes a respective neutral point socket having a neutral point contact retained on and insulated from said transformer tank; said neutral point contact is connected to at least one of said windings; and a neutral point cable connects said neutral point contact to said neutral point conductor.
In re Claim 12, the prior art as discussed above fails to teach that each transformer includes two neutral point sockets having neutral point contacts connected to an identical end of a respective winding; and neutral point cables each connecting one of said two neutral point sockets to a respective one of said neutral point conductors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836